          Case 1:19-mj-03300-UA Document 1 Filed 04/03/19 Page 1 of 4

                                                                  ORIGINAL
             DOMINIC A. GENTILE
             Assistant United States Attorney

Before:      HONORABLE ROBERT W. LEHRBURGER-
             United States Magistrate Judge
             Southern District of New York

                    -------x
                                                 COMPLAINT
UNITED STATES OF AMERICA
                                                 Violation of 21    u.s.c.
           - v. -                                § 846


AMADO D~LAROSA, RICHARD                         'COUNTY OF OFFENSE:
URENA ARIAS, and MODESTO                         NEW YORK'
ANTONIO MARTINEZ LOPEZ,

           Defendants.
                                    x
SOUTHERN DISTRICT OF NEW YORK, ss.:

          JAMES LOWNDES, being duly sworn, depos~s and says that
he is a Special Agent with the Drug Enforcement ~dministration
("DEA"), and charges as follows:

                                   COUNT ONE

          1.   In or about March 2019, in the S~uthern District
of New York and elsewhere, AMADO DELAROSA, RICHARD URENA ARIAS,
and MODESTO ANTONIO MARTINEZ LOPEZ, the defendants, and others
known and unknown, intentionally and knowingly did combine,
conspire, confederate, and agree together and with each other to
violate the narcotics laws of the United States.

          2.   It was a part and an object of the conspiracy
that AMADO DELAROSA, RICHARD URENA ARIAS, and MODESTO ANTONIO
MARTINEZ LOPEZ, the defendants, and others known and unknown,
would and did distribute and possess with intent to distribute
controlled substances, in violation of Title 21, United States
Code, Section 841 (a) (1).
       Case 1:19-mj-03300-UA Document 1 Filed 04/03/19 Page 2 of 4


          3.   The controlled substances that AMADO DELAROSA,
RICHARD URENA ARIAS, and MODESTO ANTONIO MARTINEZ ~OPEZ, the
defendants, conspired to distribute and possess with intent to
distribute were (a) one kilogram and more of mixtures and
substances containing a detectable amount of heroin, in
violation of Title 21, United States Code, Section 84l{b) (1) (A);
and (b) 500 grams and more of mixtures and substances containing
a detectable amount of cocaine, in violation of Title 21, United
States Code, Section 84l(b) {1) {B).

           (Title 21, United States Code, Section :B46.)

          The bases for my knowledge and the foregoing charge
are, in part, as follows:

          4.   I am a Special Agent with the DEA.' I have been
personally involved in the investigation of this matter. This
Affidavit is based upon my personal participatio~ in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals. Because this Affidavit is being submitted for the
limited purpose of demonstrating probable cause, ,it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others:are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

           5.   Since at least in or about March ~019, the DEA
has been investigating an Ohio and Mexico-based ~rug trafficking
organization ("DTO") that appears to be transporting narcotics
to and from various locations and individuals wi~hin the United
States, including associates in and around New York City. From
my particip,ation in this investigation and my cqnversations with
other DEA agents, I have learned, in substance and in part, that
members of the DTO appear to be transporting narcotics from
Mexico to Ohio via automobile, and that the drivers of these
automobiles pick up narcotics from New York City-based personnel
for distribution to customers in Ohio.

          6.   During the course of the investigation, based on
information obtained from law enforcement agents in Ohio, I and
other agents learned, in substance and in part,, that one of the
DTO's shipments of narcotics was scheduled to be picked up at a
particular apartment on Walton Avenue in the Bronx, New York
("Apartment-1").


                                    2
       Case 1:19-mj-03300-UA Document 1 Filed 04/03/19 Page 3 of 4


          7.   Based on my conversations with other DEA agents,
my participation in this investigation, and my review of law
enforcement records and reports, I have learned, in substance
and in part, the following:

                  a. On or about March 24, 2019, I and other law
enforcement agents conducted visual surveillance in the area of
Apartment-1.
                                                        t
                  b. At approximately 1:00 a.m., on March 25,
2019, I and other agents knocked on the door of Apartment-1 and
spoke with multiple occupants. One of the occupants ("CC-1")
provided verbal consent to search Apartment-1.   I.and other
agents then conducted a search of Apartment-1, during which we
recovered one individually wrapped rectangular brick-shaped
package and other smaller clear plastic bags of white powder.
The rectangular brick-shaped package and one of t~e clear
plastic bags field tested positive for the presence of heroin.
Based on my training, experience, and involvement in this
investigation, I believe these packages contain ~ total of
approximately two kilograms of heroin.
                  c. CC-1 agreed to cooperate with law
enforcement and stated, in substance and in part,· that on or
about April 2, 2019, CC-1 had been contacted by another
individual who instructed CC-1 to deliver a kilogram of heroin
to 179th Street and St. Nicholas Avenue in New York, New York.
                  d. At approximately 4:30 p.m., on April 2,
2019, I and another agent provided CC-1 with a bag containing a
single brick-shaped parcel that contained a powder resembling
heroin (the "Package"}, and instructed CC-1, in ~ubstance and in
part, to carry out the scheduled delivery.
                  e. Later that day, I and other agents conducted
visual surveillance in the area of 179th Street and St. Nicholas
Avenue.
                  f. At approximately 4:56 p.m. that day, an
individual later identified as AMADO DELAROSA, the defendant,
was observed speaking with CC-1 in the area of 179th Street and
St. Nicholas Avenue. After a brief conversation, CC-1 handed
DELAROSA the Package. DELAROSA took possession of the Package
and walked away.
                    g. I and other agents followed DELAROSA to an
apart~ent on St.   Nicholas Avenue in New York, New York
("Apartment-2").   DELAROSA was observed opening the door of
Apartment-2 with   a set of keys. As DELAROSA ope~ed the door, I
and other agents   approached him and observed two individuals


                                    3
        Case 1:19-mj-03300-UA Document 1 Filed 04/03/19 Page 4 of 4



later identified as MODESTO ANTONIO MARTINEZ LOPEZ, and RICHARD
URENA ARIAS, the defendants, come to the door.
                  h. Both DELAROSA and MARTINEZ LOPEZ provided
verbal consent to search Apartment-2. During a search of
Apartment-2, I and other agents recovered eleven ipdividually
wrapped rectangular packages in a hidden compartment located
behind a bathroom mirror. Based on my training, experience, and
involvement in this investigation, I believe that ten of these
packages contain a total of approximately ten kilograms of
heroin and one package contains a total of approximately one
kilogram of cocaine.

          WHEREFORE, I respectfully request that AMADO DELAROSA,
RICHARD URENA ARIAS, and MODESTO ANTONIO MARTINEZ ~OPEZ, the
defendants, be imprisoned or bailed, as the case m~y be.




                                 Jame
                                 Speci              .
                                 Drug Enforcement Adm1nistration


Sworn to before me this
3rd day of April, 2019.


  ~------~-
HONORABLE ROBERT W. LEHRBURGER
United States Magistrate Judge
Southern District of New York




                                    4
